Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 7} I concur with the majority’s implicit determination that R.C. 5715.19(A)(1) requires complaints to be brought in the name of the owner. However, I strongly disagree with the majority’s implicit conclusion that this case amounts to multiple appeals within the statutory time period. When one large *463parcel is divided into many distinct plots, the right to appeal should be determined by plot, not by the parcel as a whole. To do otherwise is grossly unfair to the actual users because of the multiple uses to which the land is put. Accordingly, I concur in part and dissent in part.
Rich, Crites & Wesp, Jeffrey A. Rich and Mark H. Gillis, for appellant in case Nos. 2001-0948 and 2001-0949.
Sebaly, Shillito & Dryer, L.P.A., Martin A. Beyer and Lynn Bruckelmeyer, for appellees Dayton Airport Inn and Kittyhawk Corp., in case No. 2001-0948.
Froelich & Weprin Co., L.P.A., and Gary L. Froelich, for appellee Carroll Building Co., LLC, in case No. 2001-0949.